Citation Nr: 1134721	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-06 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, claimed to have resulted from VA outpatient treatment the Veteran received at the St. Louis, Missouri VA Medical Center (VAMC) in 2003.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cognitive impairment, claimed to have resulted from VA outpatient treatment the Veteran received at the St. Louis, Missouri VAMC in 2003 (claimed as memory loss).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to compensable disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to October 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  It is not shown that the Veteran sustained a stroke as a result of his VA outpatient treatment in 2003.  

2.  It is not shown that the Veteran sustained additional cognitive impairment as a result of his VA outpatient treatment in 2003.  

3.  The Veteran has not established entitlement to VA compensable benefits for any disability.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are not met for residuals of a stroke and additional cognitive impairment claimed to have resulted from VA outpatient treatment in 2003.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2010).  

2.  The Veteran's claim for a TDIU rating lacks legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  A December 2005 letter explained the evidence VA was responsible for providing, the evidence he was responsible for providing, and the evidence necessary to substantiate his claim for § 1151 benefits.  While he was not advised of the criteria for rating disabilities or those governing effective dates of awards, he is not prejudiced by lack of such notice as rating and effective date criteria have no significance unless (as pertinent here) § 1151 benefits are granted, and this decision does not grant the § 1151 benefits sought.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding the claim seeking a TDIU rating, the notice provisions of the VCAA do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be explained in greater detail below, the law is dispositive in this matter; consequently the VCAA does not apply in this matter.  The Veteran has been advised of the governing law in this matter, and has had opportunity to respond.  

Records of the treatment at issue have been obtained.  The RO arranged for VA examinations regarding the Veteran's claim for 38 U.S.C.A. § 1151 benefits in November 2006 and February 2007, which will be discussed in greater detail below, though the Board finds these examinations cumulatively to be adequate as they included both a review of the Veteran's history and claims file and all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  To the extent the Veteran's representative argues that the February 2007 VA examination was not adequate, and requests an additional VA examination, the Board finds that the examination report was adequate, in combination with the November 2006 VA examination, as the examiner found the Veteran had no additional cognitive impairment (a threshold requirement in a claim seeking 38 U.S.C.A. § 1151 benefits).  Thus, no additional examination is necessary.  The Veteran has not identified any additional pertinent evidence or information.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran contends he suffered a stroke and sustained additional cognitive disability from VA outpatient treatment in 2003.  The RO received his claim for compensation under 38 U.S.C.A. § 1151 in October 2005.  

Historically, a June 18, 2003 VA outpatient treatment record shows the Veteran was being treated for his hypertension.  It was noted that he was very non-compliant with his medication, and was advised he could have a stroke.  He was started on felodipine and titrate, and nifidepine was stopped.  

An August 7, 2003 VA outpatient medication management treatment record notes the Veteran's concern that the felodipine had caused permanent "nerve damage."  He complained of memory problems, insomnia, nervousness, and a racing heart since starting the medication, which he reported he stopped taking after 3 weeks.  He indicated that the insomnia and memory problems have persisted.  The assessment noted that "continued problems are due to permanent 'damage' caused by felodipine, although [the Veteran] does not seem at all receptive of that opinion."  [A June 2005 addendum notes that there was an error in the August 7, 2003 assessment as it should read that "continued problems are not due to permanent 'damage' caused by felodipine, although [the Veteran] does not seem at all receptive of that opinion."  (emphasis in original).]  

An August 14, 2003 VA neurology consult treatment record notes the Veteran's complaint of global memory loss for the past 2 months after starting on felodipine.  He also complained of insomnia.  The assessment included dysphasia (i.e., impairment of speech, consisting in lack of coordination and failure to arrange words in their proper order, due to a central lesion), acute onset, and rule out stroke.  Computed tomography (CT) of the head was ordered (an MRI was not feasible at the VAMC because of the Veteran's weight).  An addendum note opines that it was suspected the Veteran may have had a left cerebral infarction.  September 2003 VA outpatient treatment records note a diagnosis of left cerebral infarction with aphasia (i.e., a more severe form of dysphasia).  An October 2003 VA discharge summary report (the Veteran was hospitalized from September 29 to October 1, 2003) lists a diagnosis of delirium secondary to medication interaction and adjustment disorder with disturbed behavior.  It was noted that he was initially treated complaining of anxiety symptoms that appear to have been caused by a change in his blood pressure medications that led to an increase in the level of theophylline which caused tachycardia (i.e., excessive rapidity in the action of the heart) and anxiety.  

A June 2005 brain MRI (for headaches and a history of stroke) revealed bilateral lacunar infarcts involving the supratentorial and infratentorial compartments.  It was noted that one area of signal change in the left central pons probably contains some blood products.  The examining physician opined he was unable to determine whether the findings represent an area of old ischemia, previous hemorrhage or cavernous angioma, although it was felt most likely the findings represent a cavernous angioma.  

On November 2006 VA examination (for neurological disorders), the Veteran reported he developed symptoms shortly after initiating felodipine therapy for high blood pressure in 2003.  Specifically, he complained of cognitive difficulty since the medication change.  It was noted that heart palpitations were no longer a problem.  The examiner noted that prior neurology consultation speculated about an ischemic injury in the left hemisphere, largely on the basis of his language complaints.  However, there were never any other focal motor or sensory deficits consistent with stroke.  His admission to the psychiatry unit suggested that he may have had an acute confusional state of unknown etiology, though it is possible some of the symptoms he was describing might have been related to theophylline toxicity.  The examiner stated that he was uncertain the symptoms the Veteran describe were due to stroke.  The examiner opined that although there was radiographic evidence of prior ischemic injury, such could have happened prior to or at any time since the event that the Veteran attributes to the medication change, and hence the examiner was unable to say with certainty that the change in medication caused any of the cerebrovascular injuries.  The examiner further indicated that the Veteran's current cognitive functioning was below expectation, but some of the elements of the way he performed on testing questioned symptom validity.  

On February 2007 VA examination (for mental disorders), the Veteran complained of problems with his memory.  On physical examination, he was fully alert, cooperative and well-oriented.  He knew the correct date and names of current and previous United States Presidents, had awareness of current world affairs, and his speech was fluent with apparently intact comprehension; the examiner did not perceive any problems with communication.  The examiner noted there were "[s]ignificant concerns . . . regarding [the Veteran's] level of effort and motivation to perform at his best on the measures of this examination.  There was a significant contrast between [the Veteran's] performance on formal tests of cognitive functioning and his clinical presentation as an individual who is capable of independent functioning."  The examiner noted that the Veteran's performance on formal cognitive measures reflected a pattern of unrealistically low levels of functioning that would not be expected even among severely impaired, institutionalized individuals capable of interacting in a cognitive examination, individuals that would not be capable of living independently or managing their own financial and healthcare decisions.  In addition, the examiner noted that some of the most impaired features of the Veteran's performance on examination reflected abilities that tended to change very little, if at all, in the presence of brain injury.  In conclusion, the examiner opined that the Veteran's performance on formal tests of cognitive and psychological assessment was not considered valid for clinical interpretation, and the only conclusion that can reasonably be offered is that "there was no objective evidence of cognitive impairment, nor of 'delirium' at the time of this examination."  The examiner agreed with the November 2006 VA examiner's opinion that it was not certain the symptoms the Veteran describes are due to stroke.  In addition, the examiner opined that it is more likely than not the Veteran may have suffered a period of transient mental confusion, but that there was no objective evidence the transient mental symptoms described in 2003 were still present.  There was no Axis I diagnosis provided.  

A June 6, 2007 Dr. M.A.G. private treatment record (for evaluation of headaches) notes the Veteran's complaint of slight difficulty with his short-term memory since a suspected "stroke" in 2005.  The impression included a history of lacunar infarctions (noting the June 2005 MRI of the brain was unavailable for review).  A June 19, 2007 Dr. M.A.G. private treatment record noted that he performed a MRI of the brain.  Findings showed no evidence of abnormal enhancement and no evidence of an acute abnormality.  There were multiple areas of increased signal intensity in the cerebral white matter consistent with microvascular ischemic changes consistent with his age and hypertension.  There was also evidence of a couple of old lacunar infarctions and abnormal signal on the left pons with evidence of hemosiderin deposition suggesting either a prior hemorrhagic infarct versus possible cavernous angioma.  The impression included a history of lacunar infarctions (with no date for their occurrence provided or suggested).  

At the October 2008 DRO hearing, the Veteran reported he was placed on felodipine to treat his high blood pressure and suffered a stroke soon after.  He reported that a CAT scan/MRI revealed he had a stroke in 3 different parts of his brain.  (hearing transcript, p.2).  He also reported that his speech therapist indicated that the reason why he had slurred speech was a stroke.  (transcript, p.5).  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

38 U.S.C.A. § 1151 Eligibility

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, the veteran must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  

For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the Veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has additional disability does not establish cause.  38 C.F.R. § 3.361(c).  

To establish that fault on the part of VA caused the additional disability, it must be shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).  

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran essentially alleges that he is entitled to benefits under 38 U.S.C.A. § 1151 because he has additional disability (including residuals of a stroke) following a change in his hypertension medication at a VA facility in 2003.  To establish entitlement to benefits under 38 U.S.C.A. § 1151, he must show each of the following: the disability or additional disability claimed; VA treatment; a nexus between the additional disability and the VA treatment; and that the proximate cause of the additional disability was some element of fault on the part of VA, or was an event not reasonably foreseeable.  

While the record shows that the veteran received the VA treatment he alleges caused his claimed disabilities, it does not show that he has additional disability following such treatment in 2003.  The preponderance of the evidence is against a finding that he suffered a stroke or cerebrovascular injury as a result of being placed on felodipine in June 2003 to treat his hypertension.  In that regard, the November 2006 VA examiner noted there were never any (other than language complaints) focal motor or sensory deficits consistent with stroke, and opined it was uncertain the symptoms the Veteran describes are due to a stroke.  While it was noted there was radiographic evidence of prior ischemic injury, the examiner stated that such could have happened prior to, or any time after, the medication change.  [And therefore was not attributable to the medication change.]  Furthermore, a February 2007 VA examiner agreed that it was uncertain the symptoms the Veteran described were due to stroke, noting that some of the most impaired features of the Veteran's performance on evaluation reflected abilities that tended to change very little, if at all, with brain injury [stroke].  These opinions are by medical professionals competent to provide them, cite to supporting factual data, and explain their underlying rationale; hence, they are probative evidence in this matter.  

The Board also notes that Dr. M.A.G. private treatment records, including a June 2007 brain MRI, note microvascular ischemic changes consistent with the Veteran's age and hypertension.  There is no opinion relating such findings to the change in hypertension medication in June 2003.  Dr. M.A.G. does not date the lacunar infarctions, and his records provide no support for the Veteran's alleged theory of causation.  

The Veteran's own assertions that he suffered a stroke as a result of a change in his hypertension medication have little, if any, probative value, and are far outweighed by the medical evidence discussed above.  Whether or not any perceived symptoms/findings represent a stroke, and/or are the result of a change in hypertension medication, are complex medical questions, and the Veteran is a layperson.  He does not support his allegations by citation to medical texts or treatises (and, as noted above, has not presented any supporting medical opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Regarding the Veteran's claim he has additional chronic cognitive disability following VA outpatient treatment in 2003, the Board finds that the preponderance of the probative evidence is against such allegation.  The only medical evidence regarding whether he has additional cognitive impairment as a result of VA outpatient treatment in 2003 (when his hypertension medication was altered) is in the opinion of the February 2007 VA examiner who indicated there was no objective evidence the transient (i.e., acute and resolved) mental symptoms he described in 2003 had persisted.  The examiner noted that VAMC treatment records reflect his psychiatric symptoms apparently resolved by October 2003 when he was hospitalized, as evidenced by improved GAF scores (from 35 upon admission to 50 at discharge).  In addition, the examiner noted that the Veteran's performance on formal tests cognitive and psychological assessment was not valid for clinical interpretation (and inconsistent with an individual capable of living independently or managing his own financial and healthcare decisions), and concluded there was no objective evidence of cognitive impairment or of "delirium" on examination.  The opinion is by a medical professional who is competent to provide it, and as there is no competent (medical opinion) evidence to the contrary, the Board finds it persuasive.  

The Veteran's own assertions that he has additional cognitive disability as a result of a change in his hypertension medication by VA have little, if any, probative value, and are highly outweighed by the medical evidence discussed above.  Whether there is additional cognitive impairment and whether any such disability is a result of a change in hypertension medication are complex medical questions, and the Veteran is a layperson.  Jandreau, 492 F.3d at 1377.  He does not have medical training and has not cited to any medical texts/treatises.  The Board notes that the VA examiners have noted that the Veteran's results on cognitive testing have been interpreted as invalid [suggesting malingering] and inconsistent with stroke residuals.  The Board notes that at the October 2008 DRO hearing the Veteran alleged that his speech therapist indicated he has slurred speech because of a stroke.  His speech therapy treatment records have been secured, and do not include any comment regarding the etiology of his speech difficulty.  A layperson's account of what a physician said (but did not note clinically) is too attenuated and unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1998).  

To the extent the August 7, 2003 VA outpatient medication management treatment record included an assessment that "continued problems are due to permanent 'damage' caused by felodipine," the Board finds such has no probative value as a June 2005 addendum VA treatment record notes that the assessment was in error.  [The Board notes that as the Veteran was alleging the felodipine caused his various residual problems, it would be inconsistent for him to then "not be receptive" that there were continued problems, due to the medication change as the August 7, 2003 assessment erroneously indicates.]  

In summary, the threshold legal requirement for substantiating a § 1151 claim, evidence of additional chronic disability [shown at any time since he filed his claim in October 2005] resulting from VA treatment, is not met.  Hence, entitlement to such benefits are not warranted.  

TDIU Claim

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his compensable disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under these governing legal criteria, a threshold legal requirement for substantiating a claim for TDIU is disablement due to service-connected (or otherwise compensable) disability(ies).  The Veteran has not established service connection for any disability; and this decision denies entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke and additional cognitive impairment.  The threshold requirement for substantiating a claim for TDIU is not met, and the claim must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke, claimed to have resulted from VA outpatient treatment the Veteran received at the St. Louis, Missouri VAMC in 2003, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional cognitive impairment, claimed to have resulted from VA outpatient treatment the Veteran received at the St. Louis, Missouri VAMC in 2003, is denied.  

A TDIU rating is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


